
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1180
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2010
			Mr. Hastings of
			 Florida (for himself, Ms. Lee of
			 California, Mr.
			 Faleomavaega, and Ms. Wasserman
			 Schultz) submitted the following resolution; which was referred to
			 the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives regarding the policy of the United States on wild animals at
		  the Conference of the Parties of the Convention on International Trade in
		  Endangered Species of Wild Fauna and Flora.
	
	
		Whereas the Convention on International Trade in
			 Endangered Species of Wild Fauna and Flora (the Convention) was concluded on
			 March 3, 1973, with the United States as an original signatory nation;
		Whereas 175 nations are now party to the
			 Convention;
		Whereas the aim of the Convention is to regulate
			 international trade in endangered species to ensure that it does not threaten
			 their survival;
		Whereas international wildlife trade is estimated to be
			 worth billions of dollars a year and to include hundreds of millions of live
			 plants and animals and derived products such as food, leather, fur, and
			 timber;
		Whereas high levels of exploitation of and trade in wild
			 animals and plants, together with other factors such as habitat loss, are
			 capable of bringing some species close to extinction;
		Whereas parties to the Convention have an international
			 obligation and responsibility to protect endangered animals and plants
			 worldwide;
		Whereas it has been accepted that adherence to protective
			 measures adopted by the parties to the Convention has benefited the
			 conservation of animals and plants;
		Whereas the species covered by the Convention are listed
			 in 3 Appendices, according to the degree of protection they need;
		Whereas species listed on Appendix I of the Convention are
			 threatened with extinction;
		Whereas international commercial trade in species and
			 products made with species listed on Appendix I is permitted only in
			 exceptional circumstances;
		Whereas Appendix II includes species that are not
			 necessarily threatened with extinction but that may become so unless trade is
			 closely controlled;
		Whereas Appendix III is a list of species included at the
			 request of a party that already regulates trade in the species and that needs
			 the cooperation of other countries to prevent unsustainable or illegal
			 exploitation;
		Whereas the parties of the Convention meet every 2 to 3
			 years at the Conference of the Parties to review the status of species in
			 danger of extinction and to establish trade restrictions with respect to
			 endangered species;
		Whereas the 15th meeting of the Conference of the Parties
			 will be held in March 2010;
		Whereas, as sea ice declines, polar bears (Ursus
			 maritimus) will not be able to adapt to a terrestrial-based life resulting in
			 increased mortality, reduced reproduction, increased human-bear conflicts, and
			 overall drastic decline of populations;
		Whereas the United States has proposed to move the polar
			 bear from Appendix II to Appendix I;
		Whereas the bobcat (Lynx rufus) is very similar in
			 appearance to and difficultly distinguishable from other imperiled species
			 including the Iberian and Eurasian lynx, and has been listed on Appendix II
			 since 1977 for that reason;
		Whereas delisting the bobcat may result in more skins on
			 the market, poaching incentives, illegal trade, and decline of other Lynx
			 populations;
		Whereas the United States has proposed to remove the
			 bobcat from Appendix II;
		Whereas the scalloped hammerhead (Sphyrna lewini), great
			 hammerhead (Sphyrna mokarran), smooth hammerhead (Sphyrna zygaena), sandbar
			 (Carcharhinus plumbeus), dusky (Carcharhinus obscurus), and whitetip
			 (Car­cha­rhi­nus longimanus) sharks are been severely depleted with declines as
			 high as 99 percent in some areas as a result of the high demand for their
			 fins;
		Whereas the United States and Palau have proposed to
			 include these sharks in Appendix II;
		Whereas the over-exploitation of spiny dogfishes (Squalus
			 acanthias) and porbeagle sharks (Lamna nasus) due to the continued demand for
			 their meat have resulted in severe declines of up to 75 percent in some
			 populations;
		Whereas Sweden and Palau have proposed to include these
			 sharks in Appendix II;
		Whereas overfishing, both legal and illegal, increased
			 consumer demand, and inadequate enforcement of infractions have led to
			 historically low populations of northern and Atlantic bluefin tuna (Thunnus
			 thynnus);
		Whereas Monaco has proposed to include the bluefin tuna in
			 Appendix I;
		Whereas between 1979 and 1989, more than 600,000 African
			 elephants (Loxodonta africana) were killed for their ivory, cutting the
			 continent’s population in half;
		Whereas the 14th Conference of the Parties of the
			 Convention on International Trade in Endangered Species of Wild Fauna and Flora
			 permitted 3 years ago a one-time sale of stockpiled ivory from Botswana, South
			 Africa, Zimbabwe, and Namibia to China and Japan in exchange of a 9-year
			 moratorium on any proposals to relax international trade controls on African
			 elephants;
		Whereas poaching has continued with an estimated 38,000
			 elephants killed annually and 23.2 tons of poached ivory seized since 2007;
			 and
		Whereas Tanzania and Zambia have introduced proposals to
			 downlist their elephant populations from Appendix I to Appendix II, while
			 Congo, Ghana, Kenya, Liberia, Mali, Rwanda, and Sierra Leone have proposed to
			 prohibit elephant downlisting and one-time ivory sale proposals for a 20-year
			 period: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that, at the 15th meeting of the Conference of the Parties, the
			 United States delegation to the Convention on International Trade in Endangered
			 Species of Wild Fauna and Flora should—
			(1)continue to support its proposal to move
			 the polar bear from Appendix II to Appendix I;
			(2)withdraw its
			 proposal to remove the bobcat from Appendix II;
			(3)continue to support its proposals to
			 include the scalloped hammerhead, great hammerhead, smooth hammerhead, sandbar,
			 dusky, and whitetip sharks in Appendix II;
			(4)support Palau and
			 Sweden’s proposals to include the spiny dogfishes and porbeagle sharks in
			 Appendix II;
			(5)support Monaco’s
			 proposal to include the bluefin tuna in Appendix I; and
			(6)support the protection of African elephants
			 by opposing proposals to downlist them from Appendix I to Appendix II as well
			 as one-time ivory sale proposals.
			
